f?
                                                                     9




          OFFICE   OF      THE   ATTORNEY     GENERAL   OF   TEXAS
                                     AUSTIN




Konoxable Geo. R. Stm9pax-d
Comptroller cf -Public Aoeounts
Austin, Texas


Dear Mr. 8h4pparil:
                      :,
 Bonor4ble G4o.       ii.    Sheppard, Xa~h27,     1959, -4   2



                   "3. Ii 60, dO6S 0UOh r4d4~1QtiO22          OOrtin-
              oato divest the tit16 t0 the property           in the
              3,at.ebaok to ttm original owner?*

            I~sdenption UIITer Artlole 9265, Civil Statut48, m4y b4 had
  as a mattsr of rLght If exeroieed   withla two years after the pur-
 ~0haoePs  deed is filed for raoord.

           Artiole 7284b or th4 Rrriesd Civil Statute8 allowS red4mp-
 tion tm a xattor of right only if 4xsroi4od within two yoare from
 the date or Sale.




              'Prse4ntsUdlifor4ntily,th4          t$~estlonIs whethortb&munt,       i
  taioolleiotorand oolrptrollr,r,prlgr to 4nye4le   bytheeherlff,    ~a8m,i
~;irat~~the Sal.4 lad 4ooept tbs t4f48, penalttie and lnt41'4e&.~ ~~     t
                                                                         ;
              ,X8 th4 OUO        Or b-4    tea 864Lte, 57 6.W. 84, k&p. i%     &-   "
 H&d       88 8.0. 498, land had been eold f4r faze8 form4  and d4 in'
   bx the State.   Tlmromfter, the Stat+ brougrt suit a@Uut laofbi~    ..
~' oUklmant fbr 8udb lUM teuoe, ae woll a8 otberethem~       8rwrW
-.~agqirut  tho land ~Ruioroxywae ellawod, Lt bolng beUthah the State
   la so doing mira4.lte d&t8 aoqulrod underthe male.
            In stat0 ve. Butely;CV~   Pa*. 206, tbr, supPa* MlrB oi
 ~84wiruia3 hold *hat so long (~23ride8   oi 0th~~ pu*l*e 614 not in&
~‘tOrma@ it  was w$$hlntho  powor of the Oounty  tXW&8ur*r,U thi UIlrt
  oltho 8tat.e, to pozmit redemption, ~%hough   th4 9eried 4lM    @a a
 mtt4r   0r   right     kd    oxpited.                                         _,

            In Sohroiber te. Roynihan, 49 A. 881, tlw Buprom  Qo\utoi
 I%nneylvaala hold that a purchaee at a tax eale by tbr county II*
 abaod4Ilsd by itwlmra th4 land wae not thoraaftor oh4rged bjthe
 oemmbdomre     with oounty a&d raed tares, ES provld4d by ittl4w,
 but wae anoossod ae before and.eold tar the tax48 80 r,?ssend.

           In Slgmm we. Lund?, 6 Se. 846,. by tlrs Su9re& Owrt    OS
 Ilienieeimi, an Aot ai lt378 9~33ridiag tbt th, 8t8te *otid lh&a
 lll olalm4 iliadorik ~sxletidgtutitree        ittIn ownarew?uld VW
: bho ~taxoti
            ior 1894:)
                     e              In detaat    or papeat proviePonb+ng     mdo
 Iio&able   Geo. a. Sheppard, Maroh 27, lQ?B,   m4   S




 r0r a reeale 0r 44id mde,    It wts hold that *here the State ha6
 bought lands for taxes  in 1867, and again bought the sems land in
 1898 for the 1874 taxes, It abaadomd,by   the sot or purohaee in
 1875, sll olaim to the land under its purchase of 1867.

           In 61 C.J. 1253, it ls eaid that radomption may be allow-
 ed, although the tim has expired, on equitable grounds, me where
 ths State, olv or county oonoonts to the rodemptlon and aooopfe
 the mOu4y wbih that uabsretandlng.

            TIM et8tutee -relatingto t& mA.leOtion of dolinqu~nt
 ‘tue8, forwmmare     upa2 and ralo of lands .thaeror em lstondedto
  Waln oolleotfoaof tho taxes, not fbr the State to o b Wa l profit
 apM reulo.      Tt24lew fkvore roilomptLon. Rladc on Tax Tltloa (84
  MI), pu. 846.
                       .
            In our opinion, all three of yo\rrqdoetloiemy b0 uc
  nrei in tiw ef’firrtiro,pu=UCnUrly ,wherethe land,hu %..a rm@a-
  larly uooued   la th4 aam   of the muor (at tine of aJo) @ia@. tha
  .Uta  loqalred
           to    its tltlo and euoh l ubuqgastly aeee8eedtuea ala@
.'m-0 *a by th0 ug2a ownor.
                                                             ,
                                                 Yours vow   truly

                                            Ap$vtx%YGXRRAL or Trml$




 QRLm